I am not in agreement with the conclusion expressed in the majority opinion which is premised on the theory that the contract between the plaintiff and defendant is wholly void. The opinion relies on the provisions of Section 12, Article II, Chapter 115, Acts of the Legislature, 1935, as forbidding contracts of the kind here considered, the same being contrary to the public policy of this State. I think the majority opinion extends the statute beyond its letter, as well as its spirit. In my view the limit to which the statute should be applied is plainly set forth by the provisions thereof following: "* * * and every contract, * * * made otherwise than as hereinbefore provided shall be void to the extent that theinterests of the public in this state are adversely affected, * * *". (Italics supplied.)
It is a cardinal principle of statutory construction that where there is no ambiguity in a statute, it should be applied in accordance with its provisions, without extension or limitation by construction. The majority opinion attributes to the statute an effect far beyond that indicated by its plain terms and provisions.
Under the holding of the majority opinion, regardless of whether a contract of the kind here considered has any effect on the public interest, adverse or otherwise, it is wholly void in the absence of approval by the Public *Page 248 
Service Commission. I do not think the Legislature intended any such result. It is reasonable to say that the converse of the rule laid down in the statute would be true: that if the contract does not affect the public interest, or if the public interest is favorably affected, that the ban of the statute has no application and that such contract is valid and enforceable.
There is no inherent illegality in the contract leasing defendant's water system to the plaintiff, and unless the contract is made illegal by the statute it should be held valid. The majority opinion holds the contract void without any showing of its effect on the public interest. So far as shown herein, the contract may have had no effect on the public interest, adverse or favorable, or may have had a favorable effect on the public interest, in either of which events I believe the statute here relied on would have no application. The applicability of the statute to the class of contracts described therein depends entirely on whether the contract affected the public interest adversely. If there was no adverse effect, a contract such as the one here considered is valid. If adverse to the public interest, a contract of the kind described in the statute should be held void only to the extent that the public interest is adversely affected.
Without doubt the Legislature has the power to enact a statute providing that a contract for the sale or lease of the property of a public utility, or any part thereof, should be wholly void for all purposes. But no such statute has been enacted, and such provision should not be supplied by judicial construction and application.
It has been contended in this case that a circuit court has no power to determine the effect of such contracts on the interests of the public. I know of no inhibition which prevents a circuit court from ascertaining a state of facts to which the terms of the statute here under consideration could be properly and effectively applied. The fundamental right of persons to contract with reference to their properties should not be set aside upon a supposed legislative intent expressed in a statute which is clearly inapplicable *Page 249 
except in certain special circumstances set forth in the legislative enactment.
For the foregoing reasons, I would affirm the judgment of the trial court.